El Juez Asociado Se, MacLeakt,
emitió la opinión del tribunal.
Los acusados en esta causa fueron procesados ante la Corte de Distrito de G-uayama y declarados culpables de infracción á las leyes electorales de Puerto Rico, y el día 5 de abril de 1905, la corte les condenó á sufrir un año de presidio con trabajos forzados y al pago de todas las cos-tas del juicio. De esta sentencia de la corte interpusieron apela,cióíi.,para ante, 'este 'Tribunal, celebrándose la vista ante- este Tribunal en pleno día 18 de octubre úl-timo'; dL' abogado don Juan Hernández López com-pareció en representación de los apelantes y el ñscal de esta corte don Jesús M. Rossy, en representación del pueblo de Puerto Rico. En el récord no liay-exposición de lieclios ni aparece del mismo constancia alguna con respec-to á las pruebas practicadas en el juicio, á excepción de algunas palabras que pueden deducirse de un corto plie-go de excepciones que se tomaron á la admisión y exclu-sión de cierta prueba ofrecida en el acto del juicio, excep-ciones que han sido debidamente formuladas.
Examinaremos primeramente estas excepciones. El pliego que las contiene dice así:
“L La defensa,se opone á la declaración del testigo Eugenio Díaz, fundándose en que no aparece su nombre en la lista, al haberle si-do entregada la acusación. La Corte desestimó la moción. La de-fensa tomó excepción de la resolución.
“2. Le pregunta la defensa al -testigo Capitán Cabrera, si él le había dado órdenes á la policía de que la gente guardara alguna dis-tancia de los precintos. El Fiscal se opuso á la pregunta. La Corte la declaró impertinente. La defensa, en vista de la decisión de la Corte, tomó excepción.
“3. Al preguntarle el Sr. Fiscal al acusado Guillermo León, que cuál -fué- el motivo por qué ellos no inscribieron á nadie en el Pre-cinto No. 25, aquél día antes de la una, el abogado defensor se opuso á la pregunta, fundándose en que el abogado del Gobierno no tenía derecho más que á repreguntar al testigo. La Corte declaró la pre-*405g-unta- pertinente. La defensa tamo excepción cíe la decisión de la Corte.
“4. Le pregunta el Fiscal del Gobierno al acusado Guillermo León, que cómo era que en el otro juicio había declarado sobre la misma "materia bajo juramento, que la razón por qué no se habían inscrito Vázquez y otros, era porque no les conocían. La defensa se opu-so á la pregunta. La Corte entiende que él objeto de la pregunta es impugnar la verdad del testigo, fundándose en que dijo otra co-sa contraria en. el otro juicio á lo que dice ahora, y por lo tanto, declara la pregunta pertinente. La defensa tomó" excepción de la . resolución de la Corte. ’ ’
" Cuando se llagan objeciones á la prueba y cuando se formulen pliegos de las excepciones lieclias á las resolu-ciones del Tribunal con respecto á la misma, es nece-sario exponer las cuestiones de derecho en que se basen las excepciones tomadas. El Tribunal debe suprimir aquella parte de la prueba que se incluya en el pliego de excepciones y que no sea necesaria para la consideración, de las mismas. Véase el artículo 299 del Código de Enjui-ciamiento "Criminal. Esta sección indica claramente que en el pliego de. excepciones deben exponerse las cuestiones de derecho que surjan con respecto á la admisión ó-dene-gación de prueba, 3m se planteen dichas cuestiones por el abogado del acusado ó por el fiscal, ó se expongan por el Tribunal en sus resoluciones, debiendo incluirse tam-bién en el pliego de excepciones üñ'a parte suficiente de la- prueba que tenga relación con las preguntas y respues-tas á que se haya hecho objeción con el fin de dar á este Tribunal una oportunidad- de resolver debidamente si las decisiones del Tribunal inferior al resolver las cues-tiones presentadas fueron correctas ó erróneas. Como en las excepciones transcritas anteriormente no se han llenado estos requisitos en todas sus partes y como este Tribunal 210 puede establecer una comparación entre los fragmentos de prueba aquí presentados con el total de la practicada en el. juicio,.por falta de una exposición de he-*406ehos, debe presumirse que las resoluciones del tribunal inferior son correctas. Esta cuestión se encuentra com-prendida por lo menos en el artículo 1 dé la ley relativa á la revocación de sentencias en causas criminales por la Corte Suprema, aprobada el 30 de mayo de 1904. Véase el tomo de leyes de la sesión extraordinaria de 1904, pá-gina 16.
Si el Tribuna] inferior cometió error alguno al resolver las diferentes objeciones hechas á la prueba tal y como se han presentado en el pliego de excepciones dicho error no es de tal naturaleza que tendiera á perjudicar los de-rechos de cualquiera de las partes, y por consiguiente, es-te Tribunal no debe tomarlos en consideración al .resolver la apelación.
Además de estas cuestiones presentadas en la corte inferior, y que se hayan contenidas en el récord, el abogado al hacer su informe oral ante este Tribunal sostiene que el Tribunal inferior ha incurrido en ciertos errores funda-mentales, señalando, entre otros, los siguientes:
Primero. Que la acusación no expresa qué artículo de-terminado de la Ley Electoral ha sido infringido por los acusados. Este requisito no se exige en la acusación. El artículo 84. del Código de Enjuiciamiento Criminal dice claramente: “No se necesita expresar en la acusación ni presunciones legales ni cuestiones de que ya conociere el Tribunal”; y la sección 82 dice que lá acusación es sufi-ciente si la misma contiene siete requisitos entre los que no está incluida la necesidad de expresar el artículo de-terminado de la ley que pueda haber sido infringido . Es to está resuelto terminantemente en la causa del Pueblo de Puerto Rico vs. Arturo Aponte y otro, en la opinión dictada por el juez Asociado señor Wolf en fecha 11 del corriente, á la que hacemos referencia. '.
• • Segundo. Pero la objeción principal que hace el abo-gado de los apelantes y la que se sostiene con gran insís-*407tencia es que'este procesó se principió y condujo hasta su terminación por' el señor E. B. Wilcox,-fiscal especial,.y no por el fiscal del distrito en que se supone haberse come-tido el delito. El ilustrado letrado discutió con alguna ex-tensión el punto de que' la palabra proceso significa la continuación de la causa, y que aunque el Attorney General pudiera nombrar un abogado especial que se encarga-' ra del proceso, sin embargo, era' necesario que la acusa ción estuviera firmada por el fiscal del distrito corres-pondiente. Se hace referencia al artícülo 74 del Código Político que, hablando del Attorney General dice lo si-guiente :
“. m el Taso de mala eoml'ucta oficial por parte de cualquier otro funcionario ó empleado del Gobierno Insular, pre-sentará y llevará adelante la oportuna acusación ante el respectivo Tribunal. Se encargará de dirigir el proceso de dichas acusaciones personalmente, ó por -medio del Attorney General Auxiliar, pudiendo, si fuere necesario, nombar abogado especial.”
El distinguido abogado sostiene que dirigir un proce-so significa hacerse cargo de la causa después de haber sido presentada la acusación, y no incluye la preparación ó presentación de la misma. A los efectos de este argu-mento parece importante determinar cuándo principia el proceso ó qué es lo que constituye el principio del pro-ceso. Se ha dicho por autoridad respetable que cuando la ley no prescribe lo contrario, el principio del proceso es el mandamiento de arresto y no la subsiguiente acu-sación ó presentación de la misma. ■‘Consúltense los1 si-guientes casos: Clayton v. State, 127 Alabama, 550; Leake v. State, 22 La. Ann. Carr v. State, 36 Tex. Crim. App. 390.
En el caso Harnett v. State, 42 Ohio st. Rep. 568, la Corte Suprema del estado'de Ohio resolvió que cuando uha persona es arrestada y debidamente encarcelada por e] delito de que es acusada más tarde, el proceso de ese de-*408lito está pendiente desde el momento en que esa persona está arrestada y encarcelada. Además de estas autorida-des puede consultarse. clDiccionario deBouvier,tomo2do., página 784, en donde se define la palabra proceso, como sigue: “Los medios que se adopten para traer ante la justicia á un supuesto delincuente y castigarle siguiendo debidamente las practicas establecidas por la ley”. Se ha-ce referencia al caso siguiente: 34 La. Ann. 1198.
Es evidente que el principio del proceso es el arresto ó' el primer paso dado por el fiscal, cualquiera que sea, a fin de traer al delincuente ante la .justicia.
Parece claro que con arreglo al artículo 74 del Código Político el Attorney General tenía el derecho de nombrar un abogado especial para esta causa. l)e acuerdo con la sección 21 de la ley orgánica el Attorney General tiene to-das las atribuciones y ha de ejercer todas las funciones que por la ley corresponden á un fiscal de territorio en los Estados tímidos, hasta donde sean localmente aplicables; y se le exige además que desempeñe todos los demás car-gos que la ley le asigne. Si no hubiera ley alguna de la Legislatura Insular que autorizara al Attorney General á ejercer las facultades que ha ejercido en este caso al nombrar un fiscal especial tendríamos esta sección de la. Ley Orgánica que le confiere suficiente autoridad para ello. Para sostener que esta acusación es suficiente hay otras razones que están consignadas en la opinión del j.u6z asociado señor Wolf á la que ya hemos hecho refe-rencia en esta opinión.
Aún cuando no consideráramos, ni pudiéramos conside-rar, que el fiscal especial que actuó en esta causa- era un fiscal de jure, ciertamente era un fiscal de facto,, y co-mo tal fiscal de facto su nombramiento no podría discu-tirse en un procedimiento subsidiario ó colateral como el. presente, ni atacarse en él la sentencia dictada en esta causa basada en la acusación firmada por dicho' fiscal *409especial. Esta doctrina está bien establecida por nume-rosas autoridades americanas, y especialmente en el caso del State vs. Carroll, 38 Conn. 449. A esta resolución se lia hecho referencia en el voto concurrente dado por el. que suscribe en la causa del pueblo de Puerto Rico vs. Hobart S. Bird, con fecha 15 de junio de 1903, al que se hace referencia por la lista de autoridades que en él se ci-tan.
Ante la Corte de? Distrito de Guayama tuvieron los acu-sados en el caso que estamos .considerando un juicio justo 6 imparcial dándose cuidadosa consideración á todas las alegaciones que en su defensa se hicieron, habiéndose dic-tado sentencia contra ellos imponiéndosele un castigo mo-derado. No hay absolutamente nada en los autos que jus-tifique una modificación por esta corte 'de la sentencia dictada por el Tribunal inferior. Por esa razón y por las razones anteriormente expuestas en esta opinión, debe confirmarse la sentencia dictada por la Corte de Distrito.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Figueras y Wolf.